WALKER, P. J.
— Whether or not the defendant’s motion to quash the summons in the cause and to set aside the service because of the complaint not having been signed by the plaintiff or her attorney (Code, § 5297) was well taken, all ground of objection on this score was removed by the plaintiff’s amending her complaint by having it signed by her attorney and by the defendant’s taking issue on the complaint. If the court erred in its disposition of the motion, the error was cured by the subsequent proceedings.
There was evidence tending to support the averments of the complaint, as it was amended after the conclusion’of the evidence, and the court properly refused to give the written charges requested by the defendant.
Affirmed.